Title: To James Madison from Robert Armstrong, 13 September 1808
From: Armstrong, Robert
To: Madison, James



Sir
Philadelphia 13 Septem 1808

I am a Native of Ireland and subject of his Britannic Majesty and being the heir of Robert Burney who died in the State of Maryland Came to this Country & Arrived here in the month of August in the Year 1807 in Order to procure the Original Will of said Burney which was in the Office of probate of Wills of Baltimore County and Obtained an Act of the Legislature of the State of Maryland to have the Original Will of said Burney delivered to me, which my Lawyers in Ireland had declared to be necessary to be produced in a Law suit depending in Ireland.
I was detained in this Country until after the Embargo took place and now desirous to return to Ireland & found that I could not go in the British packet without danger of being pressed And On Applying for a passage in the Government Vessel now bound to france & England am informed that I cannot be taken On board without permission from Your Office.  I therefore request you will grant such permission & inform me if it is granted.  I am very respectfully Your Obed. huml. Sert

Robt Armstrong


We Certify that we are acquainted with Robert Armstrong & that the facts by him Above Stated are just and true.


Saml. Beatty
Andrew Oliver
James Hughes
John Willis
John Cuningham

